Citation Nr: 0203680	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  99-04 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to March 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which continued a 50 percent evaluation 
for the veteran's service connected PTSD.  In a January 2002 
Brief in Support of the Appeal, the veteran, through his 
representative advanced the claims of entitlement to 
restoration of a 100 percent schedular evaluation for a 
psychiatric disability effective February 1976.  This matters 
are hereby referred to the RO for appropriate action.

It is also noted that the veteran withdrew his request for a 
Travel Board hearing, as such; the Board will proceed with an 
adjudication of his claim.


FINDING OF FACT

The veteran's PTSD is manifested by total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 100 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4, including § 
4.130, Diagnostic Code 9411 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Review of the procedural history of this case reveals that by 
decision dated June 1954 the veteran was granted service 
connection for schizophrenia reaction and was assessed a 50 
percent evaluation.  An April 1963 rating decision increased 
the evaluation to 100 percent and a March 1969 rating 
decision reduced that evaluation to 70 percent.  An August 
1969 rating decision restored the 100 percent evaluation, 
which was reduced to 70 percent by a February 1976 rating 
decision.  A July 1978 rating decision reduced the evaluation 
to 50 percent.  By a rating decision dated November 1993, the 
veteran was granted service connection for PTSD and it was 
combined with a history of schizophrenia for a combined 50 
percent evaluation.

A rehabilitation evaluation and employability report by 
Ability Management Associates dated January 1998 noted that 
the veteran worked for 18 years as an auto salvage car 
crusher until 1991.  The veteran reported difficulty with 
sleep, irritability, became upset easily, had flashbacks, was 
hyper-vigilant, and had distancing from others.  The 
psychologist noted that the veteran had severe, chronic PTSD, 
lived alone, tended to isolate himself and had difficulty 
with anger control.  The examiner assessed a Global 
Assessment of Functioning (GAF) score of 41.  The 
psychologist opined that the veteran was not a viable 
rehabilitation candidate because she believed he could not 
sustain substantial, gainful work activity at any skill or 
exertional level based upon the severe symptomatology related 
to his service connected PTSD.

A February 1998 Vet Center evaluation by A.M., Ph.D. 
indicated Axis I diagnosis of PTSD, chronic, severe and 
assessed a GAF score of 40, indicating severe social-
occupational impairment.  In addition, Axis IV diagnosis 
indicated that the veteran had severe psychosocial stress due 
to loss of income and employability.  The examiner opined 
that the veteran was considerably impaired and recommended 
that he continue outpatient individual and group 
psychotherapy for PTSD.  The examiner provided no further 
evidence for the diagnosis or evaluation.

At his July 1998 VA examination, the veteran reported weekly 
therapy sessions and indicated that if he drank he became 
violent, irritable, and antisocial.  He also indicated that 
he last drank heavily in March 1998, and after drinking tried 
to commit suicide by overdosing.  The veteran reported last 
being hospitalized in 1993 for substance abuse.  He indicated 
that he stayed away from people and stated that he had no 
friends or family, although he took care of his father until 
he died in 1993/1994.  He stated that he had no contact with 
his children and lost a child 10 to 20 years ago in a house 
fire.  The veteran reported last working in 1992/1993 as a 
temporary forklift operator and was laid off after 3 or 4 
months after a younger employee was hired in the veteran's 
place.  He indicated that he was able to find some part time 
maintenance work but did not want to do that, because he had 
been working heavy machinery all of his life and that was 
what he was going to do.  The veteran reported sleep 
difficulty, nightmares, irritability, and indicated that he 
may get homicidal if people did not leave him alone.  He 
indicated that his mother abandoned him when he was 3 years 
old and his stepmother was physically abusive to the point 
that when he was about 12 he threatened to kill his 
stepmother and ran away.  He reportedly lived in a trailer 
apart from the family and was kicked out of school at the 
beginning of the 8th grade.  

The examination showed the veteran to be calm, cooperative, 
not necessarily engaging.  Eye contact was good, and there 
was no psychomotor agitation or retardation.  Speech had 
normal rate and rhythm.  He was logical and sequential in 
thought processes.  He was not spontaneous and had 
intermittent suicidal ideation, which he did not wish to 
discuss, but stated that he had no intent at the current 
time, but had intermittent apathy.  He was not currently 
homicidal; there were no psychotic features.  He felt 
irritable, could not register depression, affect was 
constricted and he was not at all expressive.  He was alert 
and oriented, cognition was grossly intact, self observation 
was fair and insight was poor to fair.  Judgment was variable 
and adequate during the time of the assessment.  The examiner 
noted that the veteran had increased vulnerability to PTSD 
symptoms with possible learning disability, maternal 
abandonment and alleged physical abuse by stepmother for 
prolonged period of time and then eventually by his father.  
The veteran was assessed a GAF score of 55.

VA outpatient group progress notes dated June 1998 to January 
1999 indicate that the veteran went on a fishing trip with a 
friend and two other individuals.  The veteran indicated that 
he did have nightmares while on the fishing trip, but agreed 
that he needed to try to do more things like that in spite of 
his apprehension and reluctance.  In July 1998, the records 
show that the veteran had just come from his VA RO rating 
examination and seemed somewhat angry and reported nightmares 
and anger towards those who did not understand combat.

At his October 1999 VA examination, the veteran reported that 
he did not venture out of the house except to obtain 
necessities or to take drives out into the country on the 
back roads.  He indicated that he had no friends that he 
socialized with and did not participate in any organized 
community social activities.  He stated that he used to fish, 
but due to his physical problem with chronic obstructive 
pulmonary disease, he no longer fished.  He indicated that he 
got tired out too easily and it was too inconvenient to drag 
along his portable oxygen.  The veteran reported last working 
in 1992 because the company was dismissing older employees 
and a short time later the company closed operations.  He 
stated that because of his age, his physical problems, and 
his PTSD symptoms, he had not been able to work since then.  
He indicated that he attended the VA outpatient clinic and 
was taking Sertraline for his PTSD symptoms.

The veteran reported that once or twice a week he had visual 
hallucinations of people in his room particularly at night.  
He indicated that he had trouble sleeping, awakening four or 
five times during the night.  He stated that he did not watch 
movies with a war theme because he did not want to 
precipitate flashbacks.  The veteran reported that he 
startled easily and the sights of oriental people and smell 
and sight of oriental food made him uneasy.  He also reported 
being impatient and having a quick trigger temper.

The examination showed the veteran with a portable oxygen 
tank, and oxygen tubes in place in both nostrils.  He 
indicated that he had chronic obstructive pulmonary disease 
for a number of years.  The veteran was quiet, soft spoken, 
but his speech was coherent.  His thoughts were organized and 
goal directed, with no delusions or hallucinations observed.  
No bizarre behavior was observed.  His memory, concentration, 
and orientation were intact.  He was wearing appropriate 
attire for the weather and was clean shaven.  The Axis I 
diagnoses were PTSD with psychosis based on:  traumatic 
Korean War experiences; nightmares reference same; 
flashbacks; impulsive behavior with poor temper control; 
social withdrawal; visual hallucinations.  The veteran was 
assessed a GAF score of 60.

Criteria

During the pendency of the veteran's appeal the President 
signed the "Veterans Claims Assistance Act of 2000," 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001), 
(VCAA), which substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  See also implementing regulation 
at 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  This liberalizing legislation is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim. 

With regard to the development that has been undertaken in 
this case, the record includes a January 1998 rehabilitation 
evaluation by Ability Management Associates, a February 1998 
Vet Center evaluation, VA examinations dated July 1998 and 
October 1999, and VA outpatient treatment group progress 
notes dated June 1998 to January 1999.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's PTSD has been evaluated as 50 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 50 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest rating, 100 percent, requires total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Analysis

The criteria for an increased (100 percent) rating for PTSD 
are characteristic of the veteran's disability.  The veteran 
has presented competent evidence demonstrating that his PTSD 
is of such severity to show total occupational and social 
impairment.  
The psychiatric reports dated from 1998 to 1999 support a 
conclusion that the veteran suffers from PTSD which is 
manifested through a wide variety of symptoms, including 
isolation, difficulty with anger control, sleep difficulty, 
nightmares, irritability, visual hallucinations, impatience, 
and a quick trigger temper.  In addition, the rehabilitation 
examiner in January 1998 opined that the veteran was not a 
viable rehabilitation candidate because she believed he could 
not sustain substantial, gainful work activity at any skill 
or exertional level based upon the severe symptomatology 
related to his service connected PTSD.

Therefore, after consideration of the veteran's treatment 
records, the symptoms reported, and clinical findings made on 
examination reports, the overall disability picture presented 
more nearly approximates the degree of impairment 
contemplated in the 100 percent evaluation.  In evaluating 
the disorder great importance is placed, not only on the 
severity of the symptoms, but also on findings by the 
treating psychologist that the severity of his PTSD symptoms 
make him unsuitable for employment.

Under such circumstances, and granting the veteran the 
benefit of the doubt in this matter, the veteran's adverse 
symptomatology more closely meets the criteria for a 100 
percent rating.  Consequently, assignment of a 100 percent 
evaluation is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.130, Code 9411 
(2001).



ORDER

A schedular evaluation of 100 percent for PTSD is granted.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

